Exhibit 10.6

 

 

August 30, 2019

 

 

KemPharm, Inc.

1180 Celebration Boulevard, Suite 103

Celebration, FL 34747

 

Re:       Amendment to Facility Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Facility Agreement, dated as of June 2,
2014 (as the same may have been previously or in the future be amended,
modified, restated or otherwise supplemented from time to time, the “Facility
Agreement”), by and between KemPharm, Inc., a Delaware corporation (the
“Company”), and Deerfield Private Design Fund III, L.P. (the “Lender”).
Capitalized terms used herein which are defined in the Facility Agreement,
unless otherwise defined herein, shall have the meanings ascribed to them in the
Facility Agreement. The Company and the Lender desire to amend the Facility
Agreement on the terms set forth in this letter agreement (this “Letter”).

 

The Facility Agreement obligated the Company to pay to the Lender (i)
$3,333,333.33 of the outstanding principal amount of the Senior Secured
Convertible Note (the “2019 Principal Payment”) and (ii) accrued and unpaid
interest on the entire principal amount of the Senior Secured Convertible Note
(the “June 2019 Interest Payment”), in each case, on June 3, 2019. The Company
and the Lender entered into letter agreements, dated as of June 3, 2019, June
17, 2019, June 24, 2019, June 28, 2019, July 15, 2019, July 31, 2019, August 9,
2019, August 16, 2019 and August 23, 2019, which extended the due date for the
June 2019 Principal Payment and the June 2019 Interest Payment from June 3, 2019
to June 17, 2019, June 24, 2019, June 28, 2019, July 12, 2019, July 31, 2019,
August 9, 2019, August 16, 2019, August 23, 2019 and August 30, 2019,
respectively. Effective upon the execution and delivery of this Letter by the
Company and the Lender, the Facility Agreement is hereby amended to provide that
the due date for payment of the 2019 Principal Payment and the June 2019
Interest Payment shall be extended from the date hereof to September 4, 2019;
provided, that the foregoing shall not limit the rights of the Lender under
Section 5.4 or Section 5.5 of the Facility Agreement.

 

Except as expressly set forth herein, (i) the Facility Agreement and the other
Transaction Documents remain unchanged and in full force and effect, (ii) this
Letter shall not be deemed to be a waiver, amendment or modification of, or
consent to or departure from, any provision of the Facility Agreement or any
other Transaction Document or to be a waiver of any Default or Event of Default
under the Facility Agreement or any other Transaction Document, whether arising
before or after the date hereof or as a result of the transactions contemplated
hereby, and (iii) this Letter shall not preclude the future exercise of any
right, remedy, power or privilege available to the Lender, whether under the
Facility Agreement, any other Transaction Document or otherwise, and shall not
be construed or deemed to be a satisfaction, novation, cure, modification,
amendment or release of the Obligations, the Facility Agreement or any other
Transaction Document (or any other liability or obligation thereunder) or
establish a course of conduct with respect to future requests for amendments,
modifications or consents.

 

 

--------------------------------------------------------------------------------

Page 2

 

The Company hereby reaffirms, confirms and ratifies its obligations and
liabilities set forth in the Facility Agreement and the other Transaction
Documents, all of which shall remain in full force and effect, as modified by
this Letter.

 

This Letter (i) is a Transaction Document and constitutes the entire
understanding of the parties with respect to the subject matter hereof, and any
other prior or contemporaneous agreements, whether written or oral, with respect
thereto are expressly superseded hereby, and (ii) shall be binding upon and
inure to the benefit of the successors and assigns of the parties hereto. This
Letter may be executed in counterparts (which taken together shall constitute
one and the same instrument) and by facsimile or other electronic transmission,
which facsimile or other electronic signatures shall be considered original
executed counterparts.

 

This Letter, and disputes concerning the interpretation, enforceability,
performance, breach, termination or validity of all or any portion of this
Letter, shall be governed by the laws of the State of New York without giving
effect to any laws, rules or provisions that would cause the application of the
laws of any jurisdiction other than the State of New York.

 

[Signature pages follow]

 

- 2 -

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

By: Deerfield Mgmt III, L.P., its General Partner

By: J.E. Flynn Capital III, LLC, its General Partner

 

By:       /s/ David Clark                

Name: David Clark

Title:   Authorized Signatory

 

 

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed To

as of the date set forth above

 

KEMPHARM, INC.

 

By:       /s/ R. LaDuane Clifton    

Name: R. LaDuane Clifton

Title:   CFO

 